211-IS
                               ELECTRONIC RECORD




COA #       11-14-00283-CR                       OFFENSE:        1.02


           Victor James Vargas v.
STYLE:     The State of Texas                    COUNTY:         Dawson

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    106th District Court


DATE: 11/20/14                    Publish: NO    TC CASE #:      13-7245




                        IN THE COURT OF CRIMINAL APPEALS



          Victor James Vargas v.
style:    The State of Texas                          CCA#:      PD-0229-15
         APP£LlA//t\<>                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
          f£fu$&~b                                    JUDGE:
DATE:      0t/lf*-lj&iS*                              SIGNED:                           PC:_

JUDGE:       TM U4^i^-                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD